Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16, 21 and 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 11 of U.S. Patent No. 10,911,645 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 16, 21 and 26 of the current application include broader limitations of the independent claims 1, 8 and 11 of the U.S. Patent No. 10,911,645 B2.
The limitations of claims 16, 21 and 26 of the current application can be read on the limitations of the independent claims 1, 8 and 11 of the U.S. Patent No. 10,911,645 B2.
Nonetheless, claims 16, 21 and 26 of the present application made the claim a broader version of claims 1, 8 and 11 of U.S. Patent No. 10,911,645 B2. Therefore, 16, 21 and 26  is not patentably distinct from claims 1, 8 and 11 of U.S. Patent No. 10,911,645 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US. Pub. No. 2004/0041822 A1) in view of Milnes (US. Pat. No. 6,463,121 A1).

an image processing device comprising([see in Fig. 1]-image processing device): one or more memories storing instructions; and one or more processors configured to execute the instructions to([see in Fig. 1]-processors): display a first image indicating a target object superimposed on a captured image([see in Fig. 3 and 12 and para 0116]- a virtual object as a main character upon shooting, and 307b, a virtual object corresponding to viewers) which are superimposed on a image to be observed by the performer 303 and a image taken by the camera 304; 308, a image generation device for generating a image to be observed by the performer 303; 309, a image superimpose device for superimposing a image of the virtual objects 307 on a image taken by the camera 304; 310); accept an operation for inputting a predetermined size of the target object on a real space([see in Fig. 1, para 0014]- In FIG. 1, reference numeral 101 denotes a image input device (image input means); 102, a position/posture sensor (image input parameter acquisition means); 103, a moving device; 104, a distance sensor; 105, an HMD (head-mounted display) serving as display means; 106, a position/posture sensor (display parameter acquisition means)); accept an operation for inputting movement of the first image indicating the target object on the captured image, the target object being determined the predetermined size and a predetermined solid shape on the real space([para 0009;0014]-information of an object during image inputting is measured, and since the position, size, and shape of a CG character which is to be virtually laid out in a real world are not calculated, even when portions of the object and CG character collide each other in a composite image, such collision cannot be 
However, Iizuka does not explicitly disclose display the first image indicating the target object in a view of an appearance corresponding to a position on the captured image after the movement, wherein, the appearance corresponding to the position on the captured image after the movement is difference from an appearance corresponding to a position on the captured image before the movement.
In analogous art Milnes teaches display the first image indicating the target object in a view of an appearance corresponding to a position on the captured image after the movement, wherein, the appearance corresponding to the position on the captured image after the movement is difference from an appearance corresponding to a position on the captured image before the movement ([col. 2, lines 17-23]- The appearance of the first object is emphasized within the second object, movement of the first object within the second object is detected and relative position of the second object to the X-ray source is changed as a function of movement of the first object before a new display image is captured). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Milnes to the modified system of Iizuka a medical image processing system, and more particularly to a system and method for positioning an acquisition device and acquiring an image based on image data[Milnes; col. 1, lines 6-10].
Regarding claim 17, Iizuka teaches wherein the predetermined solid shape indicates a shape of a person ([para 0089;0091; 0182 and 0258]-shape of a object).
 D information of an object during image inputting is measured, and since the position, size, and shape of a CG character which is to be virtually laid out in a real world are not calculated, even when portions of the object and CG character collide each other in a composite image, such collision cannot be detected (although collision between an object and moving robot can be detected, the sizes and shapes of the moving robot and CG character do not always match)).
Regarding claim 19, Iizuka teaches display the first image indicating the target object in a view of the an appearance based on a position of the camera and an attitude of the camera ([para 0009]- a method using a motion-controlled camera has been proposed.  In this method, image input parameters (the position, direction, zoom ratio, focus value, and the like of a camera as image input means) for respective image input times are determined in accordance with a scenario created in advance, and image input is made while moving the camera according to the image input parameters for respective times).
Regarding claim 20, Iizuka teaches display the first image indicating the target object in a view of the appearance based on an angle of the camera([see in Fig.1 para 0172]-a control command input device, moving device 103 controls the movement and posture in accordance with control information received from the moving device controller 111.  In this way, the image input device 101 can take images in every directions from an arbitrary position; [see also para 0172]).

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 18.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for method claim 26 have been met in device claim 16.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 17. 
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 18.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 20.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Aoyama et al., US 2008/0317373 A1, discloses image processing method capable of easily and accurately detecting ridge strength of an image.
2.	KASHARA et. al., US 2013/0208005 A1, discloses an improved mechanism that can effectively assist a user in capturing an image of a subject in the three-dimensional space.
3.	Sakai et al., US 2017/0148176 A1, discloses scoring and evaluating a dance of a person, there is a technology related to a game in which a part of a person's body is moved to a song.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487